Case 1:21-cv-21027-JAL Document 1 Entered on FLSD Docket 03/16/2021 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

 RENZO BARBERI,

             Plaintiff,

             vs.

 THE BEAUTIFUL MAILBOX CO., a
 Florida Profit Corporation and COR-VAL
 HOLDINGS, LLC, a Florida Limited
 Liability Company,

           Defendants.
 _______________________________/

                                   COMPLAINT

 Plaintiff, RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
 counsel, hereby files this complaint and sues THE BEAUTIFUL MAILBOX CO.
 (“MAILBOX”)       and    COR-VAL HOLDINGS, LLC       (“HOLDINGS”)      (hereinafter,
 collectively referred to as “Defendants”) for declaratory and injunctive relief; for
 discrimination based on disability; and for the resultant attorney's fees, expenses,
 and costs (including, but not limited to, court costs and expert fees), pursuant to
 42 U.S.C. §12181 et. seq., ("AMERICANS WITH DISABILITIES ACT OF 1990,"
 or "ADA") and alleges:


 JURISDICTION
 1.    This Court is vested with original jurisdiction over this action pursuant to
 28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
 §12181 et. seq., based on Defendants’ violations of Title III of the Americans
 with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also 28
 U.S.C. §2201 and §2202.


 VENUE

                                          1
Case 1:21-cv-21027-JAL Document 1 Entered on FLSD Docket 03/16/2021 Page 2 of 11




 2.     The venue of all events giving rise to this lawsuit is located in Miami-Dade
 County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
 the United States District Court for the Southern District of Florida, this is the
 designated court for this suit.


 PARTIES
 3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
 time of Plaintiff’s visit to Beautiful Mailbox Company (“Subject Facility”), Plaintiff
 suffered from a “qualified disability” under the ADA, and required the use of a
 wheelchair for mobility. Specifically, Plaintiff suffers from paraplegia due to a
 severed T4 and T5, and is therefore confined to his wheelchair. Plaintiff
 personally visited Beautiful Mailbox Company, but was denied full and equal access,
 and full and equal enjoyment of the facilities, services, goods, and amenities
 within Beautiful Mailbox Company, which is the subject of this lawsuit. The Subject
 Facility is a custom-made mailbox store and Plaintiff needed to replace his
 mailbox but was unable to due to the discriminatory barriers enumerated in
 Paragraph 15 of this Complaint.


 4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the rights
 of similarly situated disabled persons and is a “tester” for the purpose of asserting
 his civil rights and monitoring, ensuring and determining whether places of public
 accommodation are in compliance with the ADA.


 5.    Defendants, MAILBOX and HOLDINGS, are authorized to conduct business
 and are in fact conducting business within the State of Florida. The Subject
 Facility is located at 2360 W. 76th Street, Hialeah, FL 33016. Upon information and
 belief, MAILBOX is the lessee and/or operator of the Real Property and therefore
 held accountable of the violations of the ADA in the Subject Facility which is the
 matter of this suit. Upon information and belief, HOLDINGS is the owner and
 lessor of the Real Property where the Subject Facility is located and therefore
 held accountable for the violations of the ADA in the Subject Facility which is

                                           2
Case 1:21-cv-21027-JAL Document 1 Entered on FLSD Docket 03/16/2021 Page 3 of 11




 the matter of this suit.


 CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
 6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
 through 5 of this complaint, as are further explained herein.


 7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
 ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
 and a half years from enactment of the statute to implement its requirements. The
 effective date of Title III of the ADA was January 26, 1992, or January 26, 1993
 if Defendants had ten (10) or fewer employees and gross receipts of $500,000 or
 less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
 among other things, that:

       i. some 43,000,000 Americans have one or more physical or mental
         disability, and this number shall increase as the population continues to
         grow and age;

       ii. historically, society has tended to isolate and segregate individuals with
         disabilities and, despite some improvements, such forms of discrimination
         against disabled individuals continue to be a pervasive social problem,
         requiring serious attention;

       iii. discrimination against disabled individuals persists in such critical
         areas as employment, housing, public accommodations, transportation,
         communication, recreation, institutionalization, health services, voting
         and access to public services and public facilities;

       iv. individuals with disabilities continually suffer forms of discrimination,
         including: outright intentional exclusion; the discriminatory effects of
         architectural, transportation, and communication barriers; failure to make
         modifications to existing facilities and practices; exclusionary
         qualification standards and criteria; segregation, and regulation to lesser
         services, programs, benefits, or other opportunities; and,

       v. the continuing existence of unfair and unnecessary discrimination and
         prejudice denies people with disabilities the opportunity to compete on an

                                          3
Case 1:21-cv-21027-JAL Document 1 Entered on FLSD Docket 03/16/2021 Page 4 of 11




          equal basis and to pursue those opportunities for which this country is
          justifiably famous and costs the United States billions of dollars in
          unnecessary expenses resulting from dependency and non-productivity.

 9.     As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
 that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authority, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis by people
          with disabilities.

 10.    Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
 individual may be discriminated against on the basis of disability with regards to
 the full and equal enjoyment of the goods, services, facilities, or accommodations
 of any place of public accommodation by any person who owns, leases (or leases
 to), or operates a place of public accommodation. Beautiful Mailbox Company is a
 place of public accommodation by the fact it is an establishment that provides
 goods/services to the general public, and therefore, must comply with the ADA.
 The Subject Facility is open to the public, its operations affect commerce, and it
 is a sales establishment. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R. 36.104.
 Therefore, the Subject Facility is a public accommodation that must comply with
 the ADA.


 11.    The Defendants have discriminated, and continue to discriminate against
 the Plaintiff, and others who are similarly situated, by denying access to, and full
 and equal enjoyment of goods, services, facilities, privileges, advantages and/or
 accommodations at Beautiful Mailbox Company located at 2360 W. 76th Street, Hialeah,
 FL 33016, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and
 by    failing   to   remove   architectural   barriers   pursuant   to   42   U.S.C.


                                           4
Case 1:21-cv-21027-JAL Document 1 Entered on FLSD Docket 03/16/2021 Page 5 of 11




 §12182(b)(2)(A)(iv).


 12.   Plaintiff has visited the Subject Facility, and has been denied full, safe, and
 equal access to the facility and therefore suffered an injury in fact.


 13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and enjoy
 the goods and/or services at the Subject Facility within the next six months. The
 Subject Facility is in close proximity to Plaintiff’s residence and is in an area
 frequently travelled by Plaintiff. Furthermore, Plaintiff will also return to monitor
 compliance with the ADA. However, Plaintiff is precluded from doing so by the
 Defendants' failure and refusal to provide people with disabilities with full and
 equal access to their facility. Therefore, Plaintiff continues to suffer from
 discrimination and injury due to the architectural barriers, which are in violation
 of the ADA.


 14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
 Department of Justice, Office of the Attorney General, promulgated Federal
 Regulations to implement the requirements of the ADA. The ADA Accessibility
 guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
 violators to obtain civil penalties of up to $55,000 for the first violation and
 $110,000 for any subsequent violation.


 15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R.

 36.302 et. seq., and are discriminating against the Plaintiff with the following

 specific violations which Plaintiff personally encountered and/or has knowledge

 of:

          a) The parking facility in front of the business does not provide a compliant accessible

               parking space. 2012 ADA Standards 502.1




                                               5
Case 1:21-cv-21027-JAL Document 1 Entered on FLSD Docket 03/16/2021 Page 6 of 11




          b) The parking facility has fifteen (15) standard spaces and one (1) non-accessible

             parking spaces located on the north side of the property. 2012 ADA Standards 208.2

          c) The parking facility does not have the minimum number of accessible parking

             spaces required. One (1) accessible parking space with adjacent access aisle is

             required. 2012 ADA Standards 208.

          d) The parking facility does not provide compliant directional and informational

             signage to a compliant accessible parking space. 2012 ADA Standards 216.5

          e) The parking facility does not provide directional and informational signage to a

             compliant accessible parking space. 2012 ADA Standards 216.5

          f) There is no compliant access aisle attached to an accessible route serving any

             existing parking space which would allow safe entrance or exit of vehicle for

             accessible persons requiring mobility devices. 2012 ADA Standards 502.2

          g) The non-compliant accessible parking space does not have the correct ground

             markings. Accessible parking spaces must be striped in a manner that is consistent

             with the standards of the controlling jurisdiction (FDOT) for other spaces and

             prominently outlined with blue paint, and must be repainted when necessary, to be

             clearly distinguishable as a parking space designated for persons who have

             disabilities. 2010 ADA Standards 502.6.1

          h) There is currently no existing accessible route to help persons with disabilities

             safely maneuver through the parking facilities. Accessible routes must connect

             parking spaces to accessible entrances. 2012 ADA Standards 502.3

          i) Existing facility does not provide a compliant accessible route to the main customer

             entrance from any site arrival point. 2012 ADA Standards 206.2, 208, 401.1



                                               6
Case 1:21-cv-21027-JAL Document 1 Entered on FLSD Docket 03/16/2021 Page 7 of 11




          j) There is a vertical change in level (step) from the parking lot up to the sidewalk in

             front of the main business entrance. Changes in level of 1/4 inch high maximum

             are permitted to be vertical. 2012 ADA Standards 303.2

          k) The facility does not provide compliant directional and informational signage to an

             accessible route which would lead to an accessible entrance. Where not all

             entrances comply, compliant entrances must be identified by the International

             Symbol of Accessibility. Directional signs that indicate the location of the nearest

             compliant entrance must be provided at entrances that do not comply. 2012 ADA

             Standards 216.6

 16.   Upon information and belief there are other current violations of the ADA
 at Beautiful Mailbox Company. Only upon full inspection can all violations be
 identified. Accordingly, a complete list of violations will require an on-site
 inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules
 of Civil Procedure.


 17.   Upon information and belief, Plaintiff alleges that removal of the
 discriminatory barriers and violations is readily achievable and technically
 feasible. To date, the readily achievable barriers and other violations of the ADA
 still exist and have not been remedied or altered in such a way as to effectuate
 compliance with the provisions of the ADA.


 18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
 the Defendants were required to make the establishment a place of public
 accommodation, accessible to persons with disabilities by January 28, 1992. As
 of this date the Defendants have failed to comply with this mandate.


 19.   Plaintiff has been obligated to retain the undersigned counsel for the filing
 and prosecution of this action. Plaintiff is entitled to have its reasonable

                                               7
Case 1:21-cv-21027-JAL Document 1 Entered on FLSD Docket 03/16/2021 Page 8 of 11




 attorney's fees, costs and expenses paid by the Defendants, pursuant to 42 U.S.C.
 §12205.


 20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
 grant Plaintiff injunctive relief, including an order to alter the subject facilities
 to make them readily accessible and useable by individuals with disabilities to
 the extent required by the ADA, and closing the Subject Facility until the requisite
 modifications are completed.


 REQUEST FOR RELIEF
 WHEREFORE, Plaintiff demands judgment against the Defendants and requests
 the following injunctive and declaratory relief:


 21. That this Honorable Court declares that the Subject Facility owned, operated
 and/or controlled by the Defendants is in violation of the ADA;


 22.   That this Honorable Court enter an Order requiring Defendants to alter the
 Subject Facility to make it accessible to and usable by individuals with
 disabilities to the full extent required by Title III of the ADA;


 23.   That this Honorable Court enter an Order directing the Defendants to
 evaluate and neutralize their policies, practices and procedures toward persons
 with disabilities, for such reasonable time so as to allow the Defendants to
 undertake and complete corrective procedures to the Subject Facility;


 24.   That this Honorable Court award reasonable attorney's fees, all costs
 (including, but not limited to court costs and expert fees) and other expenses of
 suit, to the Plaintiff; and


 25.   That this Honorable Court award such other and further relief as it deems
 necessary, just and proper.

                                           8
Case 1:21-cv-21027-JAL Document 1 Entered on FLSD Docket 03/16/2021 Page 9 of 11




 Dated this March 16, 2021.


 Respectfully submitted by:

 Ronald E. Stern
 Ronald E. Stern, Esq.
 Florida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallandale Beach Boulevard, Suite 503
 Hallandale Beach, Florida 33009
 Telephone: (954) 639-7016
 Facsimile: (954) 639-7198
 Email: ronsternlaw@gmail.com
 Attorney for Plaintiff, RENZO BARBERI




                                       9
Case 1:21-cv-21027-JAL Document 1 Entered on FLSD Docket 03/16/2021 Page 10 of 11




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

  RENZO BARBERI,

              Plaintiff,

              vs.

  THE BEAUTIFUL MAILBOX CO., a
  Florida Profit Corporation and COR-VAL
  HOLDINGS, LLC, a Florida Limited
  Liability Company,

            Defendants.
  _______________________________/

                           CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 16, 2021, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being served
  on all counsel of record, corporations, or pro se parties identified on the attached
  Service List in the manner specified via Service of Process by an authorized
  Process Server, and that all future pleadings, motions and documents will be
  served either via transmission of Notices of Electronic Filing generated by
  CM/ECF or via U.S. Mail for those counsel or parties who are not authorized to
  receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Email: ronsternlaw@gmail.com
  Attorney for Plaintiff RENZO BARBERI




                                           10
Case 1:21-cv-21027-JAL Document 1 Entered on FLSD Docket 03/16/2021 Page 11 of 11




                                 SERVICE LIST:

    RENZO BARBERI, Plaintiff, vs. THE BEAUTIFUL MAILBOX CO., a Florida Profit
      Corporation and COR-VAL HOLDINGS, LLC, a Florida Limited Liability Company

              United States District Court Southern District of Florida

                                     CASE NO.


  THE BEAUTIFUL MAILBOX CO.

  REGISTERED AGENT:

  BERNARDO PROTANO, ESQUIRE, P.A.
  1720 HARRISON STREET
  SUITE 1805
  HOLLYWOOD, FL 33020

  VIA PROCESS SERVER


  COR-VAL HOLDINGS, LLC

  REGISTERED AGENT:

  BERNARDO PROTANO, ESQUIRE, P.A.
  1720 HARRISON STREET
  SUITE 1805
  HOLLYWOOD, FL 33020

  VIA PROCESS SERVER




                                         11
